Citation Nr: 1119600	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-33 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a generalized anxiety disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 23, 1987 to December 21, 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

It is acknowledged that the Board previously denied service connection for dysthymia in August 2006, and this decision is final. The current matter before the Board is entitlement to service connection for an anxiety disorder, a different disability. The Board will review this claim on a de novo basis.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (Where a prior claim for service connection has been denied, and a current claim contains a different diagnosis, a new decision on the merits is required.)

The Veteran testified at a Board hearing at the RO in Cleveland, Ohio in June 2010.  This transcript has been associated with the file.


FINDING OF FACT

The Veteran's generalized anxiety disorder is related to service.


CONCLUSION OF LAW

A generalized anxiety disorder was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for a generalized anxiety disorder, the entire benefit sought on appeal, in essence, has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that his generalized anxiety disorder began in-service when he was isolated and put in "sleepers" or isolation.  See June 2010 Board hearing transcript.

In the instant case the Board observes that the Veteran has been diagnosed with a generalized anxiety disorder and has been treated for it since 2003.  See January 2008 private statement.  In reviewing the Veteran's service treatment records the Board also notes the Veteran was put in "sleepers" (i.e. solitary confinement) in December 1987 and told his superiors that he did not think he could "take it mentally," implying being in the military.  

The Veteran testified at the Board hearing in June 2010 that he did not have any psychiatric problems prior to entering service.  However, during his time in the sleepers and after separation from service he began crying frequently, having panic attacks, and being afraid of confined spaces.  His private psychiatrist, Dr. P., also noted that the Veteran suffered from racing thoughts, mood swings, persistent worry and fear, and irritability.  See January 2008 statement.

Furthermore, the Board observes that the Veteran has provided a private opinion from Dr. P. which states that his generalized anxiety disorder is related to service.  See January 2008 statement. This opinion is not conclusory and is not contradicted by other medical evidence on file.  Rather, Dr. P cited to the Veteran's personnel records, and specifically referred to the timeframe during which the Veteran was put in sleepers as being traumatic. This historical review gives greater credence to the opinion as it is clear that it was not based on the Veteran's post-service statements, alone.  Further, Dr. P distinguished the Veteran's anxiety disorder from dysthymia (which is not recognized as being service-connected).

In sum, there is corroborative evidence that the Veteran was put in sleepers while on active duty, he currently suffers from a generalized anxiety disorder, and there is a competent medical opinion linking the generalized anxiety disorder to service, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for a generalized anxiety disorder is granted.


ORDER

Entitlement to service connection for a generalized anxiety disorder is granted.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


